DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
This Office action is responsive to the amendment filed November 9, 2021.  Claims 5, 6, 13, 14, 18 and 19 are canceled.  Claims 1-4, 7-12 and 15-17 are pending and are examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 7-12 and 15-17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
The term "around" in claims 1-4 and 10-12 is a relative term which renders the claims indefinite.  The term "around" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, in claims 1 and 10, it is not clear whether values, such as .8, .9, 1.1 and 1.2, are “around” 1.0. Claims 2-4 and 7-9 depend from claim 1. Claims 11-12 and 15-17 depend from claim 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sabnis (US 2017/0175675) in view of Wemming ("Validation and Integration of a Rubber Engine Model into an MDO Environment), Miller (US 2018/0355804) and Hill and Peterson (Pages 170-171, 175-189).
Regarding claims 1 and 2, Sabnis teaches a gas turbine engine (20) for an aircraft (¶46) comprising: an engine core (Fig. 1) comprising a turbine (46), a compressor (44), and a core shaft (40) connecting the turbine to the compressor; a fan (42) located upstream of the engine core, the fan comprising a plurality of fan blades (¶51); and a nacelle (Fig. 1) surrounding the engine core and defining a bypass duct (Figs. 1 and 2, bypass duct surrounds flow path B) and a bypass exhaust nozzle (82), wherein the gas turbine engine is configured such that there is a first 
Sabnis’ engines have a first velocity ratio. However, Sabnis doesn’t teach a first velocity ratio between an axial exhaust flow velocity from the turbine and a fully expanded axial exhaust flow velocity from the bypass exhaust nozzle is greater than around 0.655 and less than around 1.0 under maximum take-off conditions and maximum take-off conditions are defined at a maximum take-off thrust at ISA sea level pressure and temperature +150C with a fan inlet velocity of 0.25 Mn.
Wemming teaches methods for evaluating engine performance including MTO (Abstract). In particular, Wemming teaches the maximum take-off conditions are defined as operating the engine at a maximum take-off thrust at ISA sea level pressure and temperature +15 C with a fan inlet velocity of 0.25 Mn (Table 2.2 shows MTO velocities at the engine flat rating point (ISA+15o C) with Mn between 0 and .4, Figs. 4.3, 4.6 and 4.12 show MTO ratings for Mn between 0 and .5 for different temperatures variations from ISA for three different engine designs, respectively). Wemming teaches an advantage of knowing MTO ratings for an engine is the ability to operate the engine below the MTO rating to increase engine life. 
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to operate the engines of Sabnis to have the maximum take-off conditions defined as operating the engine at ISA sea level pressure and temperature +15 C, as taught by Wemming, because these are typical conditions at which engines operate at max take-off and knowing the MTO rating allows the engine to be operated at values below MTO rating, which increases the engine life.

It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to operate the engines of Sabnis and Wemming with a turbine inlet temperature of 2145 K, as taught by Miller, to increase the specific thrust of the engine for a given amount of fuel, as taught by Hill and Peterson. 
As discussed so far, Sabnis in view of Wemmings, Miller and Hill and Peterson teach the components of a gas turbine engine as claimed and operating conditions of the engine, such as the maximum take-off conditions defined as operating the engine at ISA sea level pressure and temperature +15 C and operating an engine with a turbine inlet condition of 2145 K. Sabnis further teaches a bypass ratio of 10 and a fan pressure ratio of 1.5 (¶4). 
Hill and Peterson teaches equations governing the operation of a gas turbine engine (eqs. 5. 37 to 5.51 and typical values associated with parameters in these equations, such as component efficiencies and average specific heating ratios for various components (Table 5.1 and Table 5.2) as well as compressor pressure ratios up to 100 (Figure 5.29). In particular, a first equation (5.50) is provided for the fully expanded axial exhaust flow velocity from the bypass exhaust nozzle and a second equation is provided for the axial exhaust flow velocity from the turbine under the section nozzle exit conditions. Thus, a first velocity ratio between an axial exhaust flow velocity from the turbine and a fully expanded axial exhaust flow velocity from the 
 It can be seen from the examining the first and second equations of Hill and Peterson that for a specified pressure ratio across the fan, the first velocity ratio will approach zero as the turbine exhaust pressure approaches the ambient pressure because the exhaust flow velocity of the turbine will approach zero. Further, as the turbine exhaust pressure becomes much greater than ambient pressure the first velocity ratio will be greater than one as the turbine exhaust temperature is much larger than the temperature behind the fan. Thus, the ratio of the range suggested by second equation divided by the first equation is between zero and some value greater than 1, which encompasses the range of the first velocity ratio as claimed. 
In a particular example, using a turbine inlet temperature of 2145 K (Miller), a bypass ratio of 10 (Sabnis), the maximum take-off conditions defined as operating the engine at ISA sea level pressure and temperature +15 C (Wemmings), a fan pressure ratio of 1.5 (Sabnis) and a compression ratio of 65 (Hill and Peterson), component efficiencies (Tables 1 and 2 of Hill and Peterson), specific heat ratios (Tables 1 and 2 of Hill and Peterson with an ηt=.95), a burner pressure change of .96 (Hill and Peterson) and the equations of Hill and Peterson, a first velocity ratio of .73 is provided, which is within the claimed range. Using the equations of Hill and Peterson and the ranges of values for parameters, such as the turbine inlet temperature, bypass ratio, fan pressure ratio and maximum take-off conditions suggested by Wemmings, many other combinations of values for gas turbine engines that fall within the claimed range are also possible. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the claimed engine have, a first velocity ratio between an 
Sabnis in view of Wemming, Miller and Hill and Peterson, as discussed so far, does not teach a first velocity ratio between an axial exhaust flow velocity from the turbine and a fully expanded axial exhaust flow velocity from the bypass exhaust nozzle is greater than around 0.655 and less than around 1.0.  However, it has been held that in the case where the claimed ranges, a first velocity ratio between an axial exhaust flow velocity from the turbine and a fully expanded axial exhaust flow velocity from the bypass exhaust nozzle is greater than around 0.655 and less than around 1.0 (claim 1) and greater than around .69 (Claim 2), respectively, overlap disclosed by the prior art, in this case Sabnis’ in view of Wemming, Miller and Hill and Peterson’s value of 0.73, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), MPEP 2144.05 I.
Regarding claims 3 and 4, Sabnis in view Wemming, Miller and Hill and Peterson teaches the invention as claimed and discussed above, and Sabnis further teaches cruise conditions of Mach .8 at 35,000 feet (¶48). Using a fan pressure ratio of 1.5 (Sabnis) and equation 5.50 from Hill and Peterson provides a second velocity ratio between the fully expanded axial exhaust flow velocity from the bypass exhaust nozzle under maximum take-off -
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the claimed engine have, a second velocity ratio between the fully expanded axial exhaust flow velocity from the bypass exhaust nozzle under maximum take-off -conditions and under cruise conditions, less than around .82 and greater than around .7, in this case .76, because it has been held that use of known technique - in this case designing a jet engine, to improve similar devices - in this case a jet engine, in the same way - in this case a second velocity ratio between the fully expanded axial exhaust flow velocity from the bypass exhaust nozzle under maximum take-off -conditions and under cruise conditions, less than around .82 and greater than around .7, was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 I (d).
Sabnis in view of Wemming, Miller and Hill and Peterson, as discussed so far, does not teach a second velocity ratio between the fully expanded axial exhaust flow velocity from the bypass exhaust nozzle under maximum take-off -conditions and under cruise conditions of less than around .82 and greater than around .7.  However, it has been held that in the case where the claimed ranges, a second velocity ratio between the fully expanded axial exhaust flow velocity from the bypass exhaust nozzle under maximum take-off -conditions and under cruise conditions of less than around .82 (claim 3) and greater than around .7 (claim 4), respectively, overlap disclosed by the prior art, in this case Sabnis’ in view of Wemming, Miller and Hill and Peterson’s value of 0.76, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), MPEP 2144.05 I.
Regarding claim 7, Sabnis in view Wemming, Miller and Hill and Peterson teaches the invention as claimed and discussed above and Sabnis further teaches a bypass ratio of the engine is in the range of from 10 to 20 at cruise conditions (¶21, a bypass ratio greater than 10).
Regarding claim 8, Sabnis in view Wemming, Miller and Hill and Peterson teaches the invention as claimed and discussed above and Sabnis further teaches a gearbox (48) that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft (¶41), wherein, the gear ratio is in the range of from 3.1 to 4.2 (¶46, ¶67).
Regarding claim 9, Sabnis in view Wemming, Miller and Hill and Peterson teaches the invention as claimed and discussed above and Sabnis further teaches the turbine is a first turbine (46), the compressor is a first compressor (44), and the core shaft is a first core shaft (40); the engine core further comprises a second turbine (54), a second compressor (52), and a second core shaft (50) connecting the second turbine to the second compressor; and the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft (¶41).
Regarding claim 10, Sabnis teaches a method of operating a gas turbine engine (20) on an aircraft (¶46) comprising: an engine core (Fig. 1) comprising a turbine (46), a compressor (44), and a core shaft (40) connecting the turbine to the compressor; a fan (42) located upstream of the engine core, the fan comprising a plurality of fan blades (¶51); and a nacelle (Fig. 1) surrounding the engine core and defining a bypass duct (Figs. 1 and 2, bypass duct surrounds flow path B) and a bypass exhaust nozzle (82), wherein the method comprising operating the gas turbine engine under maximum take-off conditions such that there is a first velocity ratio between an axial exhaust flow velocity from the turbine (flow exiting the low pressure turbine 46 
Sabnis doesn’t teach a first velocity ratio between an axial exhaust flow velocity from the turbine and a fully expanded axial exhaust flow velocity from the bypass exhaust nozzle is greater than around 0.655 and less than around 1.0 under maximum take-off conditions and maximum take-off conditions are defined at a maximum take-off thrust at ISA sea level pressure and temperature +150C with a fan inlet velocity of 0.25 Mn.
Wemming teaches methods for evaluating engine performance including MTO (Abstract). In particular, Wemming teaches the maximum take-off conditions are defined as operating the engine at a maximum take-off thrust at ISA sea level pressure and temperature +15 C with a fan inlet velocity of 0.25 Mn (Table 2.2 shows MTO velocities at the engine flat rating point (ISA+15o C) with Mn between 0 and .4, Figs. 4.3, 4.6 and 4.12 show MTO ratings for Mn between 0 and .5 for different temperatures variations from ISA for three different engine designs, respectively). Wemming teaches an advantage of knowing MTO ratings for an engine is the ability to operate the engine below the MTO rating to increase engine life. 
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to operate the engines of Sabnis to have the maximum take-off conditions defined as operating the engine at ISA sea level pressure and temperature +15 C, as taught by Wemming, because these are typical conditions at which engines operate at max take-off and knowing the MTO rating allows the engine to be operated at values below MTO rating, which increases the engine life.
Miller teaches operating temperatures of a gas turbine engine. In particular, gas turbine engines using CMC composite materials to minimize blade cooling requirements. The CMC 
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to operate the engines of Sabnis and Wemming with a turbine inlet temperature of 2145 K, as taught by Miller, to increase the specific thrust of the engine for a given amount of fuel, as taught by Hill and Peterson. 
As discussed so far, Sabnis in view of Wemmings, Miller and Hill and Peterson teach the components of a gas turbine engine as claimed and operating conditions of the engine, such as the maximum take-off conditions defined as operating the engine at ISA sea level pressure and temperature +15 C and operating an engine with a turbine inlet condition of 2145 K. Sabnis further teaches a bypass ratio of 10 and a fan pressure ratio of 1.5 (¶4). 
Hill and Peterson teaches equations governing the operation of a gas turbine engine (eqs. 5. 37 to 5.51 and typical values associated with parameters in these equations, such as component efficiencies and average specific heating ratios for various components (Table 5.1 and Table 5.2) as well as compressor pressure ratios up to 100 (Figure 5.29). In particular, a first equation (5.50) is provided for the fully expanded axial exhaust flow velocity from the bypass exhaust nozzle and a second equation is provided for the axial exhaust flow velocity from the turbine under the section nozzle exit conditions. Thus, a first velocity ratio between an axial exhaust flow velocity from the turbine and a fully expanded axial exhaust flow velocity from the bypass exhaust nozzle is provide by the second equation divided by the first equation in Hill and Peterson.

In a particular example, using a turbine inlet temperature of 2145 K (Miller), a bypass ratio of 10 (Sabnis), the maximum take-off conditions defined as operating the engine at ISA sea level pressure and temperature +15 C (Wemmings), a fan pressure ratio of 1.5 (Sabnis) and a compression ratio of 65 (Hill and Peterson), component efficiencies (Tables 1 and 2 of Hill and Peterson), specific heat ratios (Tables 1 and 2 of Hill and Peterson with an ηt=.95), a burner pressure change of .96 (Hill and Peterson) and the equations of Hill and Peterson, a first velocity ratio of .73 is provided, which is within the claimed range. Using the equations of Hill and Peterson and the ranges of values for parameters, such as the turbine inlet temperature, bypass ratio, fan pressure ratio and maximum take-off conditions suggested by Wemmings, many other combinations of values for gas turbine engines that fall within the claimed range are also possible.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the claimed engine have, a first velocity ratio between an axial exhaust flow velocity from the turbine and a fully expanded axial exhaust flow velocity from the bypass exhaust nozzle is greater than around 0.655 and less than around 1.0, in this 
Sabnis in view of Wemming, Miller and Hill and Peterson, as discussed so far, does not teach a first velocity ratio between an axial exhaust flow velocity from the turbine and a fully expanded axial exhaust flow velocity from the bypass exhaust nozzle is greater than around 0.655 and less than around 1.0.  However, it has been held that in the case where the claimed ranges, a first velocity ratio between an axial exhaust flow velocity from the turbine and a fully expanded axial exhaust flow velocity from the bypass exhaust nozzle is greater than around 0.655 and less than around 1.0, respectively, overlap disclosed by the prior art, in this case Sabnis’ in view of Wemming, Miller and Hill and Peterson’s value of 0.73, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), MPEP 2144.05 I.
Regarding claims 11 and 12, Sabnis in view Wemming, Miller and Hill and Peterson teaches the invention as claimed and discussed above, and Sabnis further teaches cruise conditions of Mach .8 at 35,000 feet (¶48). Using a fan pressure ratio of 1.5 (Sabnis) and equation 5.50 from Hill and Peterson provides a second velocity ratio between the fully expanded axial exhaust flow velocity from the bypass exhaust nozzle under maximum take-off -conditions (M=.25) and under cruise conditions (M=.8) is .76 where the temperature from ISA +15 C is 303 K, the temperature from ISA at 35,000 feet is 219 K and a value of γ is 1.4.

Sabnis in view of Wemming, Miller and Hill and Peterson, as discussed so far, does not teach a second velocity ratio between the fully expanded axial exhaust flow velocity from the bypass exhaust nozzle under maximum take-off -conditions and under cruise conditions of less than around .82 and greater than around .7.  However, it has been held that in the case where the claimed ranges, a second velocity ratio between the fully expanded axial exhaust flow velocity from the bypass exhaust nozzle under maximum take-off -conditions and under cruise conditions of less than around .82 (claim 11) and greater than around .7 (claim 12), respectively, overlap disclosed by the prior art, in this case Sabnis’ in view of Wemming, Miller and Hill and Peterson’s value of 0.76, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), MPEP 2144.05 I.
Regarding claim 15, Sabnis in view Wemming, Miller and Hill and Peterson teaches the invention as claimed and discussed above and Sabnis further teaches a bypass ratio of the engine is in the range of from 10 to 20 at cruise conditions (¶21, a bypass ratio greater than 10).
Regarding claim 16, Sabnis in view of Wemming, Miller and Hill and Peterson teaches the invention as claimed and discussed above and Sabnis further teaches a gearbox (48) that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft (¶41), wherein, the gear ratio is in the range of from 3.1 to 4.2 (¶46, ¶67).
Regarding claim 17, Sabnis in view Wemming, Miller and Hill and Peterson teaches the invention as claimed and discussed above and Sabnis further teaches the turbine is a first turbine (46), the compressor is a first compressor (44), and the core shaft is a first core shaft (40); the engine core further comprises a second turbine (54), a second compressor (52), and a second core shaft (50) connecting the second turbine to the second compressor; and the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft (¶41).
Response to Arguments
Applicant’s arguments with respect to the pending claims have been carefully considered
but are moot because the arguments do not apply to the new grounds of rejection discussed above, which were necessitated by Applicant’s amendments. However, to the extent possible Applicant arguments have been addressed in the body of the rejections above, at the appropriate locations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.P.O./            Examiner, Art Unit 3741                                                                                                                                                                                            
/EHUD GARTENBERG/            Supervisory Patent Examiner, Art Unit 3741